Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed September 14, 2022, claims  1-3, 8-16, 18, 19, and 23-30 has been amended, claims 17, and 20-22 has been cancelled, new claims 31-64 are added and claims 1-16, 18, 19, and 23-64 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 15 paragraphs 4 -  page 20 (all), filed September 14, 2022, with respect to claims 1-16, 18, 19, and 23-30 have been fully considered and but they are not persuasive.   

Regarding claims  1 and 29, the applicant first argued that, see page 16 – page 17 paragraphs 1, “ … Generally, Xu describes "[t]he at least one remote UE sends at least one BSR to the relay UE." Xu ¶ [0260]. At the portions cited by the Office Action, Xu states "the relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station." Id. ¶ [0262]. However, a relay UE sending a relay BSR to the base station after processing at least one BSR received from a remote UE is distinct from and does not teach or suggest "transmitting, over the second communication link, the second transmission comprising the buffer status report over the one or more uplink resources based at least in part on the receiving the first transmission comprising the data stored at the second device," as recited in amended independent claim 1. For instance, Xu fails to contemplate sending the at least one relay BSR to the base station "based at least in part on receiving the first transmission comprising the data stored at the second device." (emphasis added). Instead, Xu merely describes sending the at least one relay BSR after receiving at least Page 16 of 21 one BSR from the remote UE. For at least these reasons Xu has failed to disclose or suggest the aforementioned features of amended independent claim 1. 
Therefore, for at least these reasons, amended independent claim 1 is allowable over Xu. Amended independent claim 29 includes features that are similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons. Accordingly, Applicant requests that the rejection of independent claims 1 and 29 under 35 U.S.C. § 102 be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding  amended claims 1 and 29, Xu clearly teaches, receiving, over a second communication link between the first device and a network entity (see Fig.7, base station), an indication (see Fig.7, UL grant, para. 0252-0260, the relay UE obtains a UL grant assigned by the base station) of one or more uplink resources configured for transmission of a second transmission comprising a buffer status report and corresponding to the data stored at the second device (see Fig.3, para. 0184-0187, Fig.7, step 205, para. 263, at 205, the relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station and for a manner in which the relay UE sends the at least one relay BSR to the base station in step 205, also refer to the manner (1) and the manner (2) in the solution shown in FIG. 3, see also para. 0261,  a manner in which any remote UE sends at least one BSR to the relay UE by using the resource indicated by the SL grant assigned by the base station); and transmitting, over the second communication link, the second transmission comprising the buffer status report over the one or more uplink resources based at least in part on the receiving the first transmission (see Fig.7, para. 0262, step 205, at least one BSR 205, the relay UE receives the at least one BSR {receiving the first transmission}, processes the at least one BSR to generate at least one relay BSR, and sends {transmitting, over the second communication link} the at least one relay BSR to the base station, see also para.0263-0268, when the relay UE receives the UL grant and performs logical channel priority processing, the currently existing uplink BSR MAC CE (UL BSR) and sidelink BSR MAC CE (SL BSR), and the relay SR MAC CE generated after processing the received SR sent by the remote UE processed in the following priority orders, and specific implementation is as follows:[0265] After obtaining the UL grant assigned by the base station, the relay UE processes the UL BSR MAC CE, the SL BSR MAC CE, and the relay SR MAC CE).


Regarding claims 25 and 30, the applicant argued that, see page 17 paragraph 2 – page 18 paragraphs 1, “ … At the portions cited by the Office Action, Xu states "[t]he relay UE obtains a UL grant assigned by the base station ... [t]he relay UE sends, to the base station based on a resource indicated by the UL grant, a MAC PDU that carries the at least one relay [scheduling request] SR." Id. ¶¶ [0252]-[0253]. However, the relay UE receiving an UL grant for a scheduling request is distinct from and does not teach or suggest "outputting an indication of one or more uplink resources configured for transmission of a first transmission comprising a buffer status report and corresponding to data stored at a second device," as recited in amended independent claim 25 (emphasis added). For instance, Xu has failed to contemplate the scheduling request Page 17 of 21 
"comprising a buffer status report associated with data stored at a first device and corresponding to data stored at a second device," as recited in amended independent claim 25. For at least these reasons, Xu has failed to disclose or suggest the aforementioned features of dependent claim 25. 
Therefore, for at least these reasons, amended independent claim 25 is allowable over Xu. Amended independent claim 30 includes features that are similar to those of amended independent claim 25 and is likewise allowable for at least similar reasons. Accordingly, Applicant requests that the rejection of independent claims 25 and 30 under 35 U.S.C. § 102 be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claims 25 and 30, Xu clearly teaches, receiving, over a second communication link between the first device and a network entity (see Fig.7, base station), an indication (see Fig.7, UL grant, para. 0252-0260, the relay UE obtains a UL grant assigned by the base station) of one or more uplink resources configured for transmission of a second transmission comprising a buffer status report and corresponding to the data stored at the second device (see Fig.3, para. 0184-0187, Fig.7, step 205, para. 263, at 205, the relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station and for a manner in which the relay UE sends the at least one relay BSR to the base station in step 205, also refer to the manner (1) and the manner (2) in the solution shown in FIG. 3, see also para. 0261,  a manner in which any remote UE sends at least one BSR to the relay UE by using the resource indicated by the SL grant assigned by the base station); and transmitting, over the second communication link, the second transmission comprising the buffer status report over the one or more uplink resources based at least in part on the receiving the first transmission (see Fig.7, para. 0262, step 205, at least one BSR 205, the relay UE receives the at least one BSR {receiving the first transmission}, processes the at least one BSR to generate at least one relay BSR, and sends {transmitting, over the second communication link} the at least one relay BSR to the base station, see also para.0263-0268, when the relay UE receives the UL grant and performs logical channel priority processing, the currently existing uplink BSR MAC CE (UL BSR) and sidelink BSR MAC CE (SL BSR), and the relay SR MAC CE generated after processing the received SR sent by the remote UE processed in the following priority orders, and specific implementation is as follows:[0265] After obtaining the UL grant assigned by the base station, the relay UE processes the UL BSR MAC CE, the SL BSR MAC CE, and the relay SR MAC CE).

Regarding claim 18, the applicant argued that, see page 18 paragraph 2, “ … For instance, Xu describes receiving multiple BSRs and combining the multiple BSRs to generate a relay BSR. However, dependent claim 18 specifically describes "wherein the second transmission comprises an aggregated buffer status of the second device and of the third device distinct from the second device based at least in part on receiving the data stored at the third device." (emphasis added). For at least these reasons, Xu has failed to disclose or suggest the aforementioned features of dependent claim 18. 
Therefore, for at least these reasons, dependent claim 18 is allowable over Xu. 
Accordingly, Applicant requests that the rejection of dependent claim 18 under 35 U.S.C. § 102 be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 18, Xu clearly teaches, receiving, from a third device distinct from the second device, a third transmission comprising data stored at the third device distinct from the second device, wherein the second transmission comprises an aggregated buffer status of the second device and of the third device distinct from the second device based at least in part on receiving the data stored at the third device (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE,  also the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR {an aggregated buffer status}, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, and sends the relay BSR MAC CE to the base station).

The applicant further argued that, “Dependent claims 2-4, 18, 23, and 26-28 each include additional distinguishing features and depend from one of independent claims 1, 25, 29, and 30, and are therefore allowable for at least the same reasons that independent claims 1, 25, 29, and 30 are allowable. Dependent claims 2-4, 18, 23, and 26-28 also recite allowable features that have not been shown to be disclosed or suggested by Xu. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-4, 18, 23, and 26-28 under 35 U.S.C. § 102 be withdrawn.” 
The examiner respectfully disagrees with the argument above. Per above cited reasons, the listed claims are not allowable.

The applicant further argued that, “Dependent claims 5-16 and 24 include additional distinguishing features and depend from independent claim 1, and are therefore allowable for at least the same reasons that independent claim 1 is allowable. Dependent claims 5-16 and 24 also recite allowable features that have not been shown to be taught or suggested by Xu, Uchiyama, and Lee, alone or in any combination. 
Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 5-16 and 24 under 35 U.S.C. § 103 be withdrawn.”
The examiner respectfully disagrees with the argument above. Per above cited reasons, the listed claims are not allowable.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 18, 23 and 25-64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Pub. No.: 2020/0029353).

As per claim 1, Xu disclose A method for wireless communication at a first device (see Fig.7, relay UE), comprising: 
receiving, over a first communication link between the first device and a second device (see Fig.7, remote UE), a first transmission (see Fig.7, para. 0232, 0260, BSR, when remote UE needs to transmit data on a sidelink between the remote UE and relay UE, the remote UE triggers reporting of a BSR) comprising data stored at the second device (see Fig.7, para. 0260, step 204, the at least one remote UE sends at least one BSR to the relay UE by using a resource indicated by the SL grant assigned by the base station, see also para. 0232-0238, [0232] FIG. 7 is a flowchart of another resource request, when remote UE needs to transmit data{data stored} on a sidelink between the remote UE and relay UE, the remote UE triggers reporting of a BSR. In this case, if the remote UE has no available SL grant, the remote UE further triggers an SR, and transmits the SR to a base station by using the relay UE, so that the base station assigns a data transmission resource to the remote UE based on the SR reported by the remote UE. As shown in FIG. 7, the method may include the following steps.[0233] 201. At least one remote UE sends at least one SR to relay UE.[0234] The remote UE may be remote UE connected to the relay UE, and communicates with a base station or a network by using the relay UE. The SR is used to prompt the base station that there is data to be transmitted in a buffer of the remote UE, so that the base station assigns an SL grant to the remote UE. It should be noted that one remote UE may send one SR to the relay UE, or may send a plurality of SRs to the relay UE); 
receiving, over a second communication link between the first device and a network entity (see Fig.7, base station), an indication (see Fig.7, UL grant, para. 0252-0260, the relay UE obtains a UL grant assigned by the base station) of one or more uplink resources configured for transmission of a second transmission comprising a buffer status report and corresponding to the data stored at the second device (see Fig.3, para. 0184-0187, Fig.7, step 205, para. 263, at 205, the relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station and for a manner in which the relay UE sends the at least one relay BSR to the base station in step 205, also refer to the manner (1) and the manner (2) in the solution shown in FIG. 3, see also para. 0261,  a manner in which any remote UE sends at least one BSR to the relay UE by using the resource indicated by the SL grant assigned by the base station); and 
transmitting, over the second communication link, the second transmission comprising the buffer status report over the one or more uplink resources based at least in part on the receiving the first transmission (see Fig.7, para. 0262, step 205, at least one BSR 205, the relay UE receives the at least one BSR {receiving the first transmission}, processes the at least one BSR to generate at least one relay BSR, and sends {transmitting, over the second communication link} the at least one relay BSR to the base station, see also para.0263-0268, when the relay UE receives the UL grant and performs logical channel priority processing, the currently existing uplink BSR MAC CE (UL BSR) and sidelink BSR MAC CE (SL BSR), and the relay SR MAC CE generated after processing the received SR sent by the remote UE processed in the following priority orders, and specific implementation is as follows:[0265] After obtaining the UL grant assigned by the base station, the relay UE processes the UL BSR MAC CE, the SL BSR MAC CE, and the relay SR MAC CE).
As per claim 2, Xu disclose the method of claim 1. 

Xu further disclose the method further comprising: receiving, over the first communication link, a first scheduling request; transmitting, over the second communication link, a second scheduling request based at least in part on receiving the first scheduling request; receiving, over the second communication link, a first indication of one or more sidelink resources configured by the network entity for transmission of the first transmission; and transmitting, over the first communication link, a second indication of the one or more sidelink resources, wherein the first transmission is received over the one or more sidelink resources (see Fig.7, see para. 0240-0247, 0251-0254, at 202, the relay UE receives the at least one SR, processes the at least one SR to generate at least one relay SR, and sends the at least one relay SR to a base station).
As per claim 3, Xu disclose the method of claim 2. 

Xu further disclose further comprising: receiving, over the second communication link, an indication of second one or more resources configured by the network entity for transmission of control signaling comprising a request for resources on the first communication link; and transmitting, over the second communication link, the control signaling comprising the request for resources on the first communication link, wherein receiving the first indication of the one or more sidelink resources is based at least in part on transmitting  the control signaling comprising the request for resources on the first communication link (see Fig.7, see para. 0240-0247, 0251-0254,the relay UE obtains at least one physical uplink control channel resource assigned by the base station. The at least one physical uplink control channel resource is in a one-to-one correspondence with the at least one remote UE, and each uplink control channel resource is used to transmit, on an uplink, an SR of remote UE corresponding to the uplink control channel resource).

As per claim 4, Xu disclose the method of claim 3. 

Xu further disclose wherein the control signaling comprises a medium access control (MAC) control element comprising the request for resources on the first communication link (see para. 0187, the relay UE obtain, in the following manner, the UL grant assigned by the base station: When the relay UE needs to send the relay BSR but has no UL grant, the relay UE triggers an SR used to request the base station to assign the UL grant, and sends the SR to the base station, see also para. 0186, 0189-0190, the relay UE sends, to the base station based on a resource indicated by the UL grant assigned by the base station, a MAC PDU that carries the at least one relay BSR).

As per claim 18, Xu disclose the method of claim 1. 

Xu further disclose the method further comprising: receiving, from a third device distinct from the second device, a third transmission comprising data stored at the third device distinct from the second device, wherein the second transmission comprises an aggregated buffer status of the second device and of the third device distinct from the second device based at least in part on receiving the data stored at the third device (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE).

As per claim 23, Xu disclose the method of claim 17. 

Xu further disclose transmitting, over the second communication link, a scheduling request based at least in part on receiving the first transmission, wherein receiving the indication of the one or more uplink resources is based at least in part on transmitting the scheduling request (see Fig.7, para. 254-258, after the relay UE generates the relay SR, if there is no available UL grant currently, the relay UE triggers a UL SR, and sends the UL SR to the base station to request the base station to assign the UL grant, and 203 the base station assigns an SL grant to the at least one remote UE based on the at least one relay SR).

As per claim 25, claim 25 is directed to the base station side of the invention and is rejected the same way as claim 1.

As per claim 26, Hu disclose the method of claim 25.

Hu further disclose the method further comprising: obtaining a schedule request; and outputting an indication of one or more sidelink resources configured by the base station for transmission of a second transmission corresponding to the data stored at the second device from the second device to the first device, wherein the first transmission is received based at least in part on transmitting the indication of the one or more sidelinkresources (see para. 0184-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE).

As per claim 27, Hu disclose the method of claim 26.

Hu further disclose the method further comprising: output an indication of  second one or more uplink resources configured by the network entity for transmission of control signaling comprising a request for resources on a second communication link between the first device and the second device; and obtain the control signaling comprising the request for resources, wherein transmitting the indication of the second one or more sidelink resources is based at least in part on receiving the request for resources (see para. 0184-0187, the relay UE sends, to the base station based on a resource indicated by the UL grant assigned by the base station, a MAC PDU that carries the at least one relay BSR).

As per claim 28, Hu disclose the method of claim 27.

Hu further disclose wherein the control signaling comprises a medium access control (MAC) control element comprising the request for resources (see para. 0188, the relay UE may be used as a MAC CE and carried in a MAC PDU described in any one of solution (2.1) to solution (2.5), and sent to the base station ).

As per claim 29, claim 29 is rejected the same way as claim 1. Xu also disclose An apparatus for wireless communication at a first device (see Fig.2, Fig.7, Relay UE 20), comprising: a processor (see Fig.2, processor 2012), memory (see Fig.2, memory 2013) coupled to the processor, the processor and memory configured to: receive, over a first communication link between the first device and a second device (see Fig.2, Fig. 7, Remote UE 30), a first transmission corresponding to data stored at the second device; receive, over a second communication link between the first device and a base station (see Fig.2, Fig.7, Base Station 10).

As per claim 30, claim 30 is directed to the base station side of the invention and is rejected the same way as claim 1. Xu also disclose An apparatus for wireless communication at a base station (see Fig.2, Fig.7, Base Station 10), comprising: a processor (see Fig.2, Fig.7, processor 1012), memory  (see Fig.2, Fig.7, Memory 1013) coupled to the processing, the processor and memory configured to: transmit, over a first communication link between the base station and a first device (see Fig.2, Fig.7, Relay UE 20), an indication of one or more resources configured for transmission of a first transmission corresponding to data stored at a second device (see Fig.2, Fig.7, Remote UE 30).

As per claim 31, Xu disclose the method of claim 1. 

Xu further disclose receiving, from a third device, a third transmission comprising additional data stored at the third device, wherein the second transmission corresponds to the data stored at the second device and the additional data stored at the third device (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE,  also the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, and sends the relay BSR MAC CE to the base station).

As per claim 32, Xu disclose the method of claim 31. 

Xu further disclose wherein the data stored at the second device and the additional data stored at the third device are associated with a same logical channel group, and wherein the buffer status report comprises an indication of an aggregated size of the data stored at the second device and the additional data stored at the third device (see Fig.5, para. 0181-0183, the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR {an indication of an aggregated size of the data stored at Remote UE 1 and Remote UE2}, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, see also Fig.3, para. 0128,  para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. After receiving the BSR 1 sent by the remote UE 1, the relay UE changes the BSR 1 to a relay BSR through processing, places the processed relay BSR into a MAC CE of a MAC PDU, namely, a relay BSR MAC CE, and sends the relay BSR to the base station. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID).

As per claim 33, Xu disclose the method of claim 1. 

Xu further disclose further comprising: transmitting, over the second communication link, a third transmission corresponding to data stored at the first device, wherein the data stored at the first device is associated with a first logical channel group specific to the first device (see para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID, see also Fig.5, para. 0181-0183).
As per claim 34, Xu disclose the method of claim 33. 

Xu further disclose further comprising: receiving a configuration of the first logical channel group specific to the first device (see para. 0192-0193, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID, see also 0121, 0173-0179, Fig.5, para. 0181-0183).
As per claim 35, Xu disclose the method of claim 1. 

Xu further disclose wherein the second transmission is associated with a first radio link control (RLC) entity, the method further comprising: transmitting, over the second communication link, a third transmission corresponding to data stored at the first device, wherein the third transmission is associated with a second RLC entity distinct from the first RLC entity (see Fig.7, para. 0232-0240, 0258-0262, step 205. The relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station).
As per claim 36, Xu disclose the method of claim 25. 

Xu further disclose wherein the first transmission comprises an aggregated buffer status of the second device and of a third device distinct from the second device (see Fig.5, para. 0176-0183, as shown in FIG. 5b-1 and FIG. 5b-2, relay UE uses, as a relay BSR, a BSR 1 sent by remote UE 1 and a BSR 2 sent by remote UE 2 that are simultaneously received, places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, and sends the relay BSR MAC CE to the base station. In addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE).
As per claim 37, Xu disclose the method of claim 25. 

Xu further disclose wherein the first transmission corresponds to the data stored at the second device and additional data stored at a third device (see Fig.5, para. 0176-0183, as shown in FIG. 5b-1 and FIG. 5b-2, relay UE uses, as a relay BSR, a BSR 1 sent by remote UE 1 and a BSR 2 sent by remote UE 2 that are simultaneously received, places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, and sends the relay BSR MAC CE to the base station. In addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE).

As per claim 38, Xu disclose the method of claim 37. 

Xu further disclose wherein the data stored at the second device and the additional data stored at the third device are associated with a same logical channel group, and wherein the buffer status report comprises an indication of an aggregated size of the data stored at the second device and the additional data stored at the third device (see Fig.5, para. 0174-0183, each group of BSR information may include one or more types of the following information: a remote UE index, a BSR type, a logical channel group quantity (LCG Number), a logical channel group identification (LCG ID), and a buffer size, and the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE. In addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE).

As per claim 39, claim 39 is rejected the same way as claim 33.
As per claim 40, claim 40 is rejected the same way as claim 34.
As per claim 41, claim 41 is rejected the same way as claim 35.

As per claim 42, Xu disclose the apparatus of claim 29. 

Xu further disclose wherein the processor is further configured to: receive, from a third device distinct from the second device, a third transmission comprising data stored at the third device distinct from the second device, wherein the second transmission comprises an aggregated buffer status of the second device and of the third device distinct from the second device based at least in part on the data stored at the third device  (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE,  also the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, and sends the relay BSR MAC CE to the base station, see also para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. After receiving the BSR 1 sent by the remote UE 1, the relay UE changes the BSR 1 to a relay BSR through processing, places the processed relay BSR into a MAC CE of a MAC PDU, namely, a relay BSR MAC CE, and sends the relay BSR to the base station. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID).

As per claim 43, Xu disclose the apparatus of claim 29. 

Xu further disclose wherein the processor is further configured to: receive, from a third device, a third transmission comprising additional data stored at the third device, wherein the second transmission corresponds to the data stored at the second device and the additional data stored at the third device (see para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. After receiving the BSR 1 sent by the remote UE 1, the relay UE changes the BSR 1 to a relay BSR through processing, places the processed relay BSR into a MAC CE of a MAC PDU, namely, a relay BSR MAC CE, and sends the relay BSR to the base station. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID).

As per claim 44, claim 44 is rejected the same way as claim 32.
As per claim 45, claim 45 is rejected the same way as claim 33.
As per claim 46, claim 46 is rejected the same way as claim 34.
As per claim 47, claim 47 is rejected the same way as claim 35.

As per claim 31, Xu disclose the apparatus of claim 30. 

Xu further disclose wherein the first transmission comprises an aggregated buffer status of the second device and of a third device distinct from the second device (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE,  also the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, and sends the relay BSR MAC CE to the base station).

As per claim 49, Xu disclose the apparatus of claim 48. 

Xu further disclose wherein the data stored at the second device and additional data stored at the third device are associated with a same logical channel group, and wherein the buffer status report comprises an indication of an aggregated size of the data stored at the second device and the additional data stored at the third device (see para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. After receiving the BSR 1 sent by the remote UE 1, the relay UE changes the BSR 1 to a relay BSR through processing, places the processed relay BSR into a MAC CE of a MAC PDU, namely, a relay BSR MAC CE, and sends the relay BSR to the base station. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID).

As per claim 50, Xu disclose the apparatus of claim 30. 

Xu further disclose wherein the processor is further configured to: obtain a third transmission corresponding to data stored at the first device, wherein the data stored at the first device is associated with a first logical channel group specific to the first device (see para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID).

As per claim 51, Xu disclose the apparatus of claim 50. 

Xu further disclose wherein the processor is further configured to: output a configuration of the first logical channel group specific to the first device (see para. 0192-0193, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID, see also 0121, 0173-0179).

As per claim 50, Xu disclose the apparatus of claim 30. 

Xu further disclose wherein the first transmission is associated with a radio link control (RLC) entity, and wherein the processor is further configured to: obtain a second transmission corresponding to data stored at the first device, wherein the second transmission is associated with a second RLC entity distinct from the first RLC entity (see Fig.7, para. 0232-0240, 0258-0262, step 205. The relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station).
As per claim 53, claim 53 is rejected the same way as claim 1.


As per claim 54, claim 54 is rejected the same way as claim 18.
As per claim 55, claim 55 is rejected the same way as claim 32.
As per claim 56, claim 56 is rejected the same way as claim 33.
As per claim 57, claim 57 is rejected the same way as claim 34.
As per claim 58, claim 58 is rejected the same way as claim 35.
As per claim 59, claim 59 is rejected the same way as claim 1.

As per claim 60, Xu disclose the non-transitory computer-readable medium of claim 59. 

Xu further disclose wherein the first transmission corresponds to the data stored at the second device and additional data stored at a third device (see Fig.5, para. 0181-0183, the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR {an indication of an aggregated size of the data stored at Remote UE 1 and Remote UE2}, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, see also Fig.3, para. 0128,  para. 0191-0192).

As per claim 61, Xu disclose the non-transitory computer-readable medium of claim 60. 

Xu further disclose wherein the data stored at the second device and the additional data stored at the third device are associated with a same logical channel group, and wherein the buffer status report comprises an indication of an aggregated size of the data stored at the second device and the additional data stored at the third device (see Fig.5, para. 0181-0183, the relay UE receives the BSR 1 and the BSR 2, combines the BSR 1 and the BSR 2 together as a relay BSR {an indication of an aggregated size of the data stored at Remote UE 1 and Remote UE2}, and places the relay BSR into a MAC CE, namely, a relay BSR MAC CE, in addition, an LCID in a MAC subheader in a MAC PDU is used to indicate the relay BSR MAC CE, see also Fig.3, para. 0128,  para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. After receiving the BSR 1 sent by the remote UE 1, the relay UE changes the BSR 1 to a relay BSR through processing, places the processed relay BSR into a MAC CE of a MAC PDU, namely, a relay BSR MAC CE, and sends the relay BSR to the base station. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID).

As per claim 62, Xu disclose the non-transitory computer-readable medium of claim 59. 

Xu further disclose wherein the instructions are further executable by the processor to: obtain a third transmission corresponding to data stored at the first device, wherein the data stored at the first device is associated with a first logical channel group specific to the first device (see para. 0191-0192, in FIG. 6a, remote UE 1 sends a BSR 1 to a relay BSR. The BSR 1 is used to indicate, to the base station, buffer sizes on LCG IDs represented by an LCG ID 1 to an LCG ID N. In addition, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID, see also Fig.5, para. 0181-0183).

As per claim 63, Xu disclose the non-transitory computer-readable medium of claim 62. 

Xu further disclose wherein the instructions are further executable by the processor to: output a configuration of the first logical channel group specific to the first device (see para. 0192-0193, an LCID in a MAC subheader in the MAC PDU is used to indicate the relay BSR MAC CE, and the relay BSR MAC CE includes a remote UE index 1, the LCG ID 1 to the LCG ID N, and a buffer size corresponding to each LCG ID, see also 0121, 0173-0179, Fig.5, para. 0181-0183).

As per claim 64, Xu disclose the non-transitory computer-readable medium of claim 59. 

Xu further disclose wherein the first transmission is associated with a first radio link control (RLC) entity, and the instructions are further executable by the processor to: obtain a second transmission corresponding to data stored at the first device, wherein the second transmission is associated with a second RLC entity distinct from the first RLC entity (see Fig.7, para. 0232-0240, 0258-0262, step 205. The relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No.: 2020/0029353), and further in view of Uchiyama et al. (WO 2018/061521A1).

As per claim 5, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose wherein the second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device.

Uchiyama however disclose wherein a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device (see page 9, the base station 100A determines that the resource pool information (eg, period, period, offset information from a reference point (SFN, etc.), pool time, etc. Frequency information, etc.) may be notified to at least one of the relay terminal 100C and the remote terminal 200C using SIB).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 6, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose the method further comprising: transmitting, over the second communication link, an indication that the first transmission was successfully received and decoded by the first device.

Uchiyama however disclose wherein a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device (see page 7, the terminal device 200 notify the base station 100 of an ACK in response to the successful decoding of the data transmitted from the base station100).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 7, the combination of Xu and Uchiyama disclose the method of claim 6. 

Uchiyama further disclose wherein the indication comprises an identifier of the second device (see page 9, information related to the remote terminal 200C, the total of terminal identification information such as RNTI (Radio Network Temporary ID) / an identifier of the second device).

As per claim 8, Xu disclose the method of claim 2. 

Xu further disclose wherein the second scheduling request indicates an identifier of the second device, and wherein the first indication of the one or more sidelink resources is received based at least in part on the second scheduling request indicating the identifier of the second device (see para. 0193, the MAC PDU may include a MAC header and at least one MAC CE. The at least one IIAC CE is in a one-to-one correspondence with the at least one remote UE, and each of the at least one MAC CE may include a relay BSR of remote UE corresponding to the VIAC CE. In this solution, the IIAC CE that includes the relay BSR may be referred to as a relay BSR MAC CE, see also Fig.6a, para. 0192, 0194-0198).

As per claim 9, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose wherein the first indication of the one or more sidelink resources comprises at least one radio link control protocol data unit comprising an identifier of the second device.

Uchiyama however disclose wherein a first indication of the second one or more resources comprises at least one radio link control protocol data unit comprising an identifier of the second device (see page 9, information related to the remote terminal 200C, the total of terminal identification information such as RNTI (Radio Network Temporary ID) / an identifier of the second device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first indication of the second one or more resources comprises at least one radio link control protocol data unit comprising an identifier of the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 10, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose wherein the first indication of the one or more sidelink resources is encoded according to a radio network temporary identifier of the second device, and wherein the second indication of the one or more sidelink resources is transmitted over the first communication link based at least in part on the first indication of the one or more sidelink resources being encoded according to the radio network temporary identifier of the second device.

Uchiyama however disclose wherein the first indication of the one or more sidelink resources is encoded according to a radio network temporary identifier of the second device, and wherein the second indication of the one or more sidelink resources is transmitted over the first communication link based at least in part on the first indication of the one or more sidelink resources being encoded according to the radio network temporary identifier of the second device (see pages 5 and 9, communication via the access link may be encoded based on a predetermined encoding method, different orthogonal codes may be assigned to each relay terminal 100C or each remote terminal 200C, and other non-orthogonal multiplexing schemes is used, see also page 17 the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first indication of the one or more sidelink resources is encoded according to a radio network temporary identifier of the second device, and wherein the second indication of the one or more sidelink resources is transmitted over the first communication link based at least in part on the first indication of the one or more sidelink resources being encoded according to the radio network temporary identifier of the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 11, the combination of Xu and Uchiyama disclose the method of claim 10.

Uchiyama further disclose wherein the indication of the one or more uplink resources is encoded according to a radio network temporary identifier of the first device (see page 17, the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 12, the combination of Xu and Uchiyama disclose the method of claim 11.

Uchiyama further disclose wherein the radio network temporary identifier by which the first indication of the one or more sidelink resources is encoded is the same as the radio network temporary identifier by which the indication of the one or more uplink resources is encoded (see pages 5 and 9, communication via the access link may be encoded based on a predetermined encoding method, different orthogonal codes may be assigned to each relay terminal 100C or each remote terminal 200C, and other non-orthogonal multiplexing schemes is used, see also page 17 the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 13, the combination of Xu and Uchiyama disclose the method of claim 11.

Uchiyama further disclose wherein the radio network temporary identifier by which the first indication of the one or more uplink resources is encoded is distinct from the radio network temporary identifier by which the indication of the one or more uplink resources is encoded (see pages 5 and 9, communication via the access link may be encoded based on a predetermined encoding method, different orthogonal codes may be assigned to each relay terminal 100C or each remote terminal 200C, and other non-orthogonal multiplexing schemes is used, see also page 17 the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 14, the combination of Xu and Uchiyama disclose the method of claim 10.

Uchiyama further disclose receiving, over the second communication link, an indication of second one or more sidelink resources configured by the  network entity for transmission of a third transmission from a third device distinct from the second device, wherein the indication of the second one or more sidelink resources is encoded according to a radio network temporary identifier of the third device distinct from the second device (see page 5, page 9, When a resource pool is allocated to the access link (Option 1), the base station 100A determines that the resource pool information (eg, period, period, offset information from a reference point (SFN, etc.), pool time, etc. Frequency information, etc.) may be notified to at least one of the relay terminal 100C and the remote terminal 200C using SIB or the like. In addition, when notifying the resource pool information to the remote terminal 200C, the base station 100A may notify the remote terminal 200C directly via the Uu link or via the relay terminal 100C. Notification is made indirectly by relay communication, in addition, when a resource pool is allocated to an access link (Option 1), communication via the access link may be encoded based on a predetermined encoding method).

As per claim 15, the combination of Xu and Uchiyama disclose the method of claim 14.

Uchiyama further disclose wherein the radio network temporary identifier by which the indication of the second one or more uplink resources is encoded is the same as the radio network temporary identifier by which the indication of the one or more uplink resources is encoded (see page 17, the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 16, the combination of Xu and Uchiyama disclose the method of claim 14.

Uchiyama further disclose wherein the radio network temporary identifier by which the indication of the second one or more uplink resources is encoded is distinct from the radio network temporary identifier of the second device by which the indication of the one or more uplink resources is encoded (see page 17, the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

Claim  24 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No.: 2020/0029353), and further in view of Lee et al. (US Pub. No.:2019/0335356).

As per claim 24, Xu disclose the method of claim 1. 

Xu however does not explicitly disclose wherein transmitting the buffer status report is based at least in part on the first device having an empty buffer when receiving the first transmission of the data, the data having a higher priority than additional data stored at the first device, or both.

Lee however disclose wherein transmitting the buffer status report is based at least in part on the first device having an empty buffer when receiving the first transmission of the data, the data having a higher priority than additional data stored at the first device, or both (see para. 0109, 0117, 0130-0132, when the UL BSR reflects relayed data for a group of which priority is changed due to emergency situation, the MAC entity of the relay UE may prioritize the UL BSR over the other BSRs in logical channel prioritization procedure. When the SL BSR reflects relayed data for a group of which priority is changed due to emergency situation, the MAC entity of the relay UE may prioritize the SL BSR over the other SL BSRs in logical channel prioritization procedure, or may prioritize the SL BSR over BSRs and the other SL BSRs in logical channel prioritization procedure).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the buffer status report is based at least in part on the first device having an empty buffer when receiving the first transmission of the data, the data having a higher priority than additional data stored at the first device, or both, as taught by Lee, in the system of Hu, so that UE-to-Network Relay or UE-to-UE Relay are performed efficiently, see Lee, paragraphs 7-10.


Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ron (US Pub. No.:2020/0196387) – see Fig.3-Fig.5, para. 0056-0062, “The numbers 1 to 7 and 1 to 4 correspond to respective steps shown with their timing implications in the table of FIG. 4. In each case an SCI 306 is transmitted from the remote UE to the relay UE and a BSR message is sent from the relay UE to the base station. In the non-optimised case data is sent 310 from the remote UE to the relay UE before the BSR is sent. Due to the timing of the BSR and data there are further steps. In the non-optimised case at step 2 the relay UE decodes and repacks the data. At step 3, the relay UE sends the BSR to the base station. The base station decodes the BSR and generates the Scheduling Grant at step 4. At step 5 the base station sends a scheduling Grant. At step 6, the relay UE has a process delay for decoding of the scheduling grant and L1 encoding of the relayed data. At step 7 transmission of the relayed data occurs. In total the process takes about 13 TTIs”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469